Citation Nr: 1017660	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-27 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to April 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied entitlement 
to service connection for pigment epithelial detachment 
(claimed as central serous retinopathy (CSR)), to include as 
secondary to PTSD.

In July 2008, the Veteran and his wife testified before the 
undersigned Veterans Law Judge at a hearing at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  During the hearing, the Veteran contended that 
his currently diagnosed CSR was due to steroid injections he 
received at a VA Medical Center (VAMC) in 2003.  In its 
October 2008 remand, the Board construed these statements as 
raising a claim of entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for an eye disorder incurred as a result of 
VA medical treatment in 2003, and referred them to the agency 
of original jurisdiction (AOJ) for appropriate action.  

As the issue of entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for an eye disorder incurred as a result of 
VA medical treatment in 2003 has not yet been adjudicated by 
the AOJ, it is again referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Service connection is warranted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Additionally, when aggravation of a Veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disability, compensation is warranted for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In October 2006, 38 C.F.R. § 3.310 was amended to conform to 
Allen.  See 38 C.F.R. § 3.310(b).  This provision contains 
other substantive changes relating to service connection on 
an aggravation basis; however, as the Veteran's claim in this 
case was filed before the other substantive changes were 
made, and these other changes contain more restrictive 
language, only the changes codifying Allen apply.

The Veteran claims that he has CSR that is the result of 
stress from his service-connected PTSD.  The record contains 
evidence of diagnoses of CSR as well as pigment epithelial 
detachment and other eye disorders.  There are also 
conflicting medical opinions as to the nature and etiology of 
the Veteran's current eye disorder.  The psychiatrist who 
performed the May 2006 VA examination opined in a May 2006 
addendum that the Veteran's CSR was as likely as not caused 
by his service-connected PTSD.  She referred in the 
examination report to Internet materials sent to the Veteran 
by the National Eye Institute (NEI) of the National 
Institutes of Health (NIH) (submitted by the Veteran and 
associated with the claims file) that indicated that stress 
is a risk factor for CSR (referred to in the materials as 
central serous chorioretinopathy).  In contrast, the 
optometrist who conducted the June 2006 VA examination 
concluded that the Veteran had pigment epithelial detachment 
that was not likely related to his PTSD.  There are also 
treatment records showing diagnoses for each of these eye 
disabilities.  Given the conflicting diagnoses and opinions, 
the Board, in its October 2008 remand, instructed the RO to 
afford the Veteran another VA eye examination.  The 
instructions indicated that the VA examiner should opine as 
to whether it is at least as likely as not that the Veteran's 
current eye disorder, including CSR, was caused or aggravated 
by his PTSD.  The Board's instructions also indicated that a 
complete rationale should be provided for all opinions 
expressed.

In October 2009, the Veteran was afforded another VA eye 
examination.  The Board notes that this examination was 
conducted by the same optometrist who conducted the June 2006 
VA examination.  The optometrist essentially reiterated his 
June 2006 conclusions that the Veteran had retinal pigment 
epithelial detachment in the left eye that was not related to 
his PTSD.  He did not explain his rationale for either his 
conclusion that the Veteran did not have CSR or his 
conclusion that the retinal epithelial detachment was not 
related to the Veteran's PTSD.  He also did not address the 
issue of aggravation.

In the April 2010 informal hearing presentation, the 
Veteran's representative noted that the October 2009 VA 
examiner had failed to comment on CSR as a diagnosis or its 
etiology, and had failed to address the issue of aggravation.  
Based on this failure, he requested a remand pursuant to 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board 
agrees that another remand is required.

A remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders.  Id.  
Moreover, once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  The October 2009 VA examination 
did not comply with the Board's remand instructions and was 
inadequate because the examiner did not explain the reasons 
for his diagnosis of pigment epithelial detachment as opposed 
to CSR, did not explain the reasons for his conclusion that 
pigment epithelial detachment is not related to PTSD, did not 
address the issue of aggravation, and did not address the 
NEI/NIH materials submitted by the Veteran.  Therefore, a new 
VA examination, conducted by an optometrist or 
ophthalmologist other than the optometrist who conducted the 
June 2006 and October 2009 VA examinations is warranted to 
address these questions and provide a rationale for each 
opinion expressed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination as to the nature and etiology 
of any current eye disorder.  All 
necessary tests should be conducted.

The examination should be conducted by an 
optometrist or ophthalmologist other than 
the optometrist who performed the June 
2006 VA examination.

The claims file must be sent to the 
examiner for review.

The examiner should first identify each 
disorder of the eyes, or of either eye, 
and explain the reasons for this 
diagnosis in light of the examination and 
the prior diagnoses.  If CSR is not 
diagnosed, a reason for this lack of 
diagnosis should be given.

Then, as to any diagnosed eye disorder, 
the examiner should indicate whether it 
is as least as likely as not (50 percent 
probability or more) that such eye 
disorder is either (a) related to the 
Veteran's PTSD, or (b) aggravated by the 
Veteran's PTSD.

The examiner should be informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition beyond its natural progression, 
as opposed to a temporary flare-up of 
symptoms. The examiner should discuss the 
NEI/NIH materials relating to CSR 
submitted by the Veteran.

A complete rationale should accompany 
each opinion provided.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries; and that his 
reports must be taken into account in 
formulating the requested opinions. 
 
2.  Then, review any additional evidence 
and readjudicate the appellate issues, 
under all appropriate statutory and 
regulatory provisions and legal theories.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

